In re Coston, Stanley; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, No. 403-628; to the Court of Appeal, Fourth Circuit, No. 2000-KA-1132.
Denied. The Court farther notes that in what appears to have been a misprint, the court of appeal states at the beginning of its opinion that the trial court imposed sentences of four years imprisonment at hard larbor on each robbery count. State v. Stanley Coston, 01-2819 at 1. Later in its opinion, in discussing the defendant’s claim that he received excessive sentences, the court of appeal correctly states that the trial court imposed the maximum term (i.e., 40 years imprisonment at hard labor) on each robbery count.